DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 June 2021 has been entered.

Status of Claims

In the amendment filed on 02 June 2021 the following changes have been made: claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), article of manufacture (claims 8-14), and machine (claims 15-20) which recite steps of identifying a first decision point in a first electronic health record of the plurality of electronic heath records, wherein the first decision point corresponds to a patient attending an appointment with a healthcare provider:  extracting a treatment selected by the healthcare provider at the first decision point, wherein the selected treatment comprises a decision to not change a current treatment plan: generating a training data set based on the plurality of attributes without reference to an index patient; generating a scoring data set based on the plurality of attributes, wherein the scoring data set includes at least one attribute that is excluded from the training data set; training a patient similarity model based on the training data set, wherein the patient similarity model is specific to a first disorder, of a plurality of disorders; identifying a precision cohort of patients in the plurality of patients in the scoring data set that are similar to the index patient based on an electronic health record of the index patient and the similarity model, comprising: prior to generating similarity scores, identifying a subset of the plurality of patients by filtering the plurality of patients based on one or more guideline variables and without use of the similarity model, wherein at least one of the one or more guideline variables specifies a numerical value for a biometric reading and wherein a value of the biometric reading for each of the patients in the subset of the plurality of patients matches a value of the biometric reading for the index patient; and subsequent to identifying the subset of the plurality of patients, generating similarity scores for the patients in the subset of the plurality of patients using the similarity model; determining at least one result statistic for each of a plurality of treatments given to patients in the precision cohort; and selecting a first treatment of the plurality of treatments for the first disorder and the index patient based at least in part on the determined result statistics. 

Step 2A Prong 1
These steps of generating personalized treatment options, as drafted, under the broadest reasonable interpretation, includes performance of the limitation(s) in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a processor to extract attributes from a plurality of electronic health records, everything else in the context of this claim encompasses a mental process and individual thinking about what a user is doing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 2-7, 9-14, and 16-20 reciting particular aspects of generating personalized treatment options such as identifying a plurality of decision points, extracting one or more treatments, extracting, one or more guideline various, identifying and selecting one or more salient variables, identifying a set of attributes, identifying a group of patients, generating a similarity score, and generating one or more clusters of patients covers performance of the limitation(s) in the mind but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of identifying a first decision point in a first electronic health record of the plurality of electronic heath records, wherein the first decision point corresponds to a patient attending an appointment with a healthcare provider, see applicant’s specification [0013] to [0052], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of extracting a plurality of attributes from a plurality of electronic health records and recitation of extracting a treatment selected by the healthcare 
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-5, 11-12, and 18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 9-10, and 16-17 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-7, 13-14, and 19-20 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as generating similarity scores for the patients in the subset of the plurality of patients using the similarity model, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); extracting one or more treatments selected at least one identified decision point and extracting a treatment selected by the healthcare provider at the first decision point, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); training a patient similarity model based on the training data set, see Frey [0067] “A processor may be used to process the annotated sequences in the patient database. The processor may use statistical and machine learning techniques to rank the predictive utility of individual annotations at predicting outcome of a clinical question 35. Distributed computers may process the data using various software frameworks, such as Apache Hadoop. ... Predictive utility rankings may be evaluated using methods including predictive classifiers and feature selection methods such as ReliefF to get a ranking of how well the features separate among the outcomes of the clinical question. ReliefF uses a nearest neighbor approach to numerically rank how well 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (WO2014052921A2) in view of McNair et al. (US20150193583A1) and further in view of Fogel (US20170177822A1).
Regarding claim 1, Frey discloses extracting a plurality of attributes from a plurality of electronic health records, wherein each electronic health record is associated with a patient in a plurality of patients ([0007] “In some embodiments, the method includes outputting, to an output device, the identified at least one intervention with an indication of a degree of effectiveness of the at least one intervention. In certain embodiments, the respective intervention annotated with the respective indicator of time is identified using a natural language processing technique. In some embodiments, in the step of identifying a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential 
training a patient similarity model based on the training data set ([0067] A processor may be used to process the annotated sequences in the patient database. The processor may use statistical and machine learning techniques to rank the predictive utility of individual annotations at predicting outcome of a clinical question 35. Distributed computers may process the data using various software frameworks, such as Apache Hadoop. ... Predictive utility rankings may be evaluated using methods including predictive classifiers and feature selection methods such as ReliefF to get a ranking of how well the features separate among the outcomes of the clinical question. ReliefF uses a nearest neighbor approach to numerically rank how well features distinguish between different outcomes.”)
wherein the patient similarity model is specific to a first disorder, of a plurality of disorders ([0029] “…identify, by a processor, at least one cancer treatment that was most effective for the cohort.” [0030] “In some embodiments, the dynamic programming algorithm comprises,
0
H(/ - 1, j - 1) + w(a,, b,)match I mismatch
H(, j) = max \,\≤i≤m,\ < j≤n
HO - 1, j) + w{a,,-)deletion
H(, j - 1) + bj)insertion.” 

identifying a precision cohort of patients in the plurality of patients in the scoring data set that are similar to the index patient based on an electronic health record of the index patient and the similarity model ([0007] “In some embodiments, in the step of identifying a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential record, a dynamic programming algorithm is used to obtain the cohort of similar sequential records.” [0060] “ The Smith-Waterman algorithm is also an example of dynamic programming and has been used for performing local sequence alignment in order to determine similar regions between two nucleotide or protein sequences.” [0063] “According to some embodiments, as shown in FIG. 1 , a similarity matching method 10 may include accessing the electronic medical records (EMR) 20 of patients as stored on a non-transitory computer readable form, such as a computer hard-drive. This EMR may be systematic collection/database or log of electronic medical information about individual patients in digital format that can be shared across different health care settings i.e. accessed by different physicians at different healthcare facilities over a network (as shown in FIG. 3).”)
prior to generating similarity scores, identifying a subset of the plurality of patients by filtering the plurality of patients based on one or more guideline variables and without the use of the similarity model ([0055] “It has been discovered that identifying cohorts of patients who are similar to the patient and applying the best treatment practices found for the cohort may achieve optimal treatment for the patient for whom treatment is sought. Examples of illnesses or conditions for which such a method of applying the best treatment practices found for a similar cohort include cancers, autoimmune diseases, and neurodegenerative diseases.”)
subsequent to identifying the subset of the plurality of patients, generating similarity scores for the patients in the subset of the plurality of patients using the similarity model ([Claim 10] "...wherein the processor is configured to use a dynamic programming algorithm to obtain the cohort of similar sequential records." [0059] “In this algorithm, scores for aligned characters are specified by a similarity matrix, which is a matrix of scores which express the similarity between two data points. Higher scores are given to more-similar characters, and lower or negative scores for dissimilar characters.”)
determining at least one result statistic for each of a plurality of treatments given to patients in the precision cohort ([0075] “Statistical and a machine learning technique as implemented by one or many distributed computer processors may be used to rank the predictive utility 

Note: In statistics, predictive utility or predictive validity, is the extent to which a score on a scale or test predicts scores on some criterion measure. If a correlation exists, then the observation is statistically significant.
selecting a first treatment of the plurality of treatments for the first disorder and the index patient based at least in part on the determined result statistics ([0020] “In some embodiments, disclosed is a method of identifying cancer treatments for a patient… each of the files representing an encounter between the patient and a respective health care intervention...” [0021] “In some embodiments, the method includes outputting, to an output device, the identified at least one intervention with an indication of a degree of effectiveness of the at least one intervention.” [0022] “In some embodiments, the most effective intervention is selected from the group consisting of: drug therapy, inpatient procedures, and outpatient procedures.”)

Frey does not explicitly disclose however McNair teaches identifying a first decision point in a first electronic health record of the plurality of electronic heath records ([0151] “For example, in some embodiments of method 4600, decision points in the course of care are identified….”  
wherein the first decision point corresponds to a patient attending an appointment with a healthcare provider ([0154] “Variations of embodiments of method 4600 can provide identifying decision points (decision epochs or critical junctures) in care treatment….”)
extracting a treatment selected by the healthcare provider at the first decision point ([0055] “In some embodiments, including the practical example described above, system 2130 includes one or more agents 2135, which process patient information 2110 using parameters 2120 to determine goals, plans, patient actions, orders, patient conditions and recommended treatments, or invoke other agents, such as agent solvers, to perform these determinations. In a further example, system 2130 may receive patient data 2111 in the form of a natural language narrative, such as a physician's note, and invoke a data-extraction agent, from solvers library 2122, to extract discretized data from the note.”)
wherein the selected treatment comprises a decision to not change a current treatment plan ([0151] “For example, in some embodiments of method 4600, decision points in the course of care….recommendations provided for next actions to take or avoid.”)
generating a training data set based on the plurality of attributes without reference to an index patient ([0121] “In some embodiments, once the information is part of the smart layer, where it has been mapped to a standard nomenclature, indexed, made searchable, able to be queried, it is useable by services, applications, and/or agents, such as the health care agents shown.” [0062] “More specifically, if separate agents 2135 each determine substantially the same analysis or disposition using different levels of patient information from a single patient or from a multiple patients having similar clinical information relevant to the determination, then there may be a higher degree of confidence that the analysis or disposition is accurate, given the available patient information.”)
generating a scoring data set based on the plurality of attributes
([0106] “As described above in connection to FIG. 3A and patient information data store 2110 of FIG. 1C, the component pieces of patient record information may be logically stored together in a complete patient record, or may be logically connected by reference pointers or addresses to one or more different patient records.” [0108] “Environment 3300 includes a plurality of clinical attributes/variables (“CV”) 3310 (including demographic attributes), which may represent a category or type of clinical information about a patient such as BP, Respiratory Rate, weight, blood glucose, sex, age, condition(s), diagnoses, patient attribute, demographic, or other type of clinical information.”)  
wherein the scoring data set includes at least one attribute that is excluded from the training data set ([0121] “In an embodiment, some of the information in the smart layer is de_identified (i.e. patient-identifying information is removed and in some cases, clinical values are altered so as to preclude or make it difficult to determine the identity of a particular patient) and stored as blind patient data.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients with McNair’s techniques for generating data sets. The motivation for the combination of prior art elements is to generate personalized treatments or clinical decision support for patients using data models (See McNair, Abstract).

Frey in view of McNair does not explicitly disclose however Fogel teaches wherein at least one of the one or more guideline variables specifies a numerical value for a biometric reading, and wherein a value of the biometric reading for each of the patients in the subset of the plurality of patients matches a value of the biometric reading for the index patient ([0028] “…(1) independent variables comprising demographic data (e.g., age, gender, race) and clinical data (e.g., diagnoses, conditions, functional status, mental status, behavioral status, physiologic measures, medications, procedures, image analysis, physiologic measurements)…” [0007] “(4) forced match variables, wherein the forced match variables comprise one or more clinical or demographic items used to define a proper subset of the plurality of individuals, by requiring that every person in the subset exactly match the index patient on each of the forced match variables…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients and McNair’s techniques for generating data sets with Fogel’s techniques for determining a value for the biometric reading. The motivation for the combination of prior art elements is to help provide a personalized care plan tailored to the patient (See Fogel, Background).
Regarding claim 2, Frey discloses extracting one or more treatments selected at least one identified decision point ([0014] “In some embodiments, the interventions are selected from the group consisting of: drug therapy, inpatient procedures, and outpatient procedures.”)
extracting one or more guideline variables associated with the one or more treatments ([0084] “For example, a small number of clinical variables (e.g., four clinical variables) that were ranked as highly informative by a predictive model for severity (e.g., OASIS) can be chosen. These variables can be or include Age, Urine, Glasgow Coma Scale (GCS), and Mechanical Ventilator.”)
extracting one or more results variables associated with at least one identified decision point ([0064] “The EMR data may be retrieved and annotated with an indicator of time, thereby converting the EMR data into annotated sequences of health care interventions 25, and creating a sequential record made up of each health care intervention based on the time indicator.”[0063] “The EMR may be accessed via a network connection and may include a range of data… laboratory test results, radiology images, vital signs…”)

Frey does not explicitly disclose however McNair teaches identifying a plurality of decision points in each of the plurality of electronic health records ([0014] “In some embodiments, the instructions further comprise code for accessing over one million sequential records. In some embodiments, the instructions further comprise code for inputting, by a clinician, prioritizing data of the significance of the respective intervention.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients with McNair’s techniques for generating data sets. The motivation for the combination of prior art elements is to generate personalized treatments or clinical decision support for patients using data models (See McNair, Abstract).
Regarding claim 3, Frey discloses wherein generating the training data set comprises identifying and selecting one or more salient variables from the plurality of attributes, the one or more guideline variables, and the one or more results variables ([0063] “The EMR may be accessed via a network connection and may include a range of data, including medical history (e.g. tumor detected, heart attack, stroke, reduction in cognitive ability, onset of autoimmune disorder, anemia etc.), medication, allergies, immunization status, laboratory test results, radiology images, vital signs, personal statistics, like age and weight, and billing information.”)
using a feature selection model ([0067] “Feature selection may be performed on the XML tagged values in the record using subset selection techniques including but not limited to wrappers and filters that search through the space of possible features.”)
Regarding claim 4, Frey discloses wherein training the patient similarity model comprises processing the training data set using one or more metric learning methods ([0081] “In one embodiment, machine learning methods are used to reduce the number of variables. Alternatively or in combination, a predictive model for severity of illness scale may be applied. Such a model may use a variety of physiologic measurements, such as elective surgery, age, and prior length of stay.” [0066] “Exemplary machine learning techniques may include Weka (Waikato Environment for Knowledge Analysis) and ML-Flex. The 
Regarding claim 6, Frey discloses identifying a first set of attributes that correspond to the one or more guideline variables and are exhibited by the index patient, based on the electronic health record of the index patient ([0063] “The EMR may be accessed via a network connection and may include a range of data, including medical history (e.g. tumor detected, heart attack, stroke, reduction in cognitive ability, onset of autoimmune disorder, anemia etc.)”)

Note: For example, the attribute “reduction in cognitive ability” is associated with the guideline variable of “age” since as someone ages their cognitive ability is more likely to decrease.
identifying a group of patients in the plurality of patients with attributes matching the first set of attributes ([0016] “Identify a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential record.”)
generating a similarity score for each patient in the identified group of patients by processing each of the identified group of patients with the patient similarity model ([0059] “The Needleman-Wunsch 
selecting one or more of the identified group of patients for inclusion in the precision cohort based on the generated similarity scores ([0075] “The patient's sequence may then be compared to a cohort of patients have similar sequences in order to determine which treatment was successful for those other patients. The step of obtaining a cohort of patient having similar sequences, may be achieved by converting EMR data of a large database of patients into annotated sequences of events for each patient by annotating each event with an indicator of time.”)
 Regarding claim 8, Frey discloses a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith ([0066] “The annotates and annotated sequences of events for the patient may then be converted into a system of annotating, such as a markup language, and stored on a computer readable medium 30.”)
 extracting a plurality of attributes from a plurality of electronic health records, wherein each electronic health record is associated with a patient in a plurality of patients ([0007] “In some embodiments, 
training a patient similarity model based on the training data set ([0067] A processor may be used to process the annotated sequences in the patient database. The processor may use statistical and machine learning techniques to rank the predictive utility of individual annotations at predicting outcome of a clinical question 35. Distributed computers may process the data using various software frameworks, such as Apache Hadoop. ... Predictive utility rankings may be evaluated using methods including predictive classifiers and feature selection methods such as ReliefF to get a ranking of how well the features separate among the outcomes of the clinical question. ReliefF uses a nearest neighbor approach to numerically rank how well features distinguish between different outcomes.”)
wherein the patient similarity model is specific to a first disorder, of a plurality of disorders ([0029] “…identify, by a processor, at least one 
0
H(/ - 1, j - 1) + w(a,, b,)match I mismatch
H(, j) = max \,\≤i≤m,\ < j≤n
HO - 1, j) + w{a,,-)deletion
H(, j - 1) + bj)insertion.” 
[0056] “Examples of illnesses or conditions for which such a method of applying the best treatment practices found for a similar cohort include cancers, autoimmune diseases, and neurodegenerative diseases.”
identifying a precision cohort of patients in the plurality of patients in the scoring data set that are similar to the index patient based on an electronic health record of the index patient and the similarity model ([0007] “In some embodiments, in the step of identifying a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential record, a dynamic programming algorithm is used to obtain the cohort of similar sequential records.” [0060] “ The Smith-Waterman algorithm is also an example of dynamic programming and has been used for performing local sequence alignment in order to determine similar regions between two nucleotide or protein sequences.” [0063] “According to some embodiments, as shown in FIG. 1 , a similarity matching method 10 may include accessing the electronic medical records (EMR) 20 of patients as 
prior to generating similarity scores, identifying a subset of the plurality of patients by filtering the plurality of patients based on one or more guideline variables and without the use of the similarity model ([0055] “It has been discovered that identifying cohorts of patients who are similar to the patient and applying the best treatment practices found for the cohort may achieve optimal treatment for the patient for whom treatment is sought. Examples of illnesses or conditions for which such a method of applying the best treatment practices found for a similar cohort include cancers, autoimmune diseases, and neurodegenerative diseases.”)
subsequent to identifying the subset of the plurality of patients, generating similarity scores for the patients in the subset of the plurality of patients using the similarity model ([Claim 10] "...wherein the processor is configured to use a dynamic programming algorithm to obtain the cohort of similar sequential records." [0059] “In this algorithm, scores for aligned characters are specified by a similarity matrix, which is a matrix of scores which express the similarity between two data points. 
determining at least one result statistic for each of a plurality of treatments given to patients in the precision cohort ([0075] “Statistical and a machine learning technique as implemented by one or many distributed computer processors may be used to rank the predictive utility of individual annotates at predicting the outcome of treating the patient's high blood pressure.”)

Note: In statistics, predictive utility or predictive validity, is the extent to which a score on a scale or test predicts scores on some criterion measure. If a correlation exists, then the observation is statistically significant.
selecting a first treatment of the plurality of treatments for the first disorder and the index patient based at least in part on the determined result statistics ([0020] “In some embodiments, disclosed is a method of identifying cancer treatments for a patient… each of the files representing an encounter between the patient and a respective health care intervention...” [0021] “In some embodiments, the method includes outputting, to an output device, the identified at least one intervention with an indication of a degree of effectiveness of the at least one intervention.” [0022] “In some embodiments, the most effective intervention is selected 

Frey does not explicitly disclose however McNair teaches identifying a first decision point in a first electronic health record of the plurality of electronic heath records ([0151] “For example, in some embodiments of method 4600, decision points in the course of care are identified….” [0152] “Method 4600 comprises at a step 4610, from a first sequence of past clinical events relating to a patient; determining a clinical event pattern associated with the patient. At a step 4620, from health record data associated with a population of patients, determining a set of patient health records that include the clinical event pattern.”)) 
wherein the first decision point corresponds to a patient attending an appointment with a healthcare provider ([0154] “Variations of embodiments of method 4600 can provide identifying decision points (decision epochs or critical junctures) in care treatment….”)
extracting a treatment selected by the healthcare provider at the first decision point ([0055] “In some embodiments, including the practical example described above, system 2130 includes one or more agents 2135, which process patient information 2110 using parameters 2120 to determine goals, plans, patient actions, orders, patient conditions and recommended treatments, or invoke other agents, such as agent solvers, to perform these determinations. In a further example, system 2130 may 
wherein the selected treatment comprises a decision to not change a current treatment plan ([0151] “For example, in some embodiments of method 4600, decision points in the course of care….recommendations provided for next actions to take or avoid.”)
generating a training data set based on the plurality of attributes without reference to an index patient ([0121] “In some embodiments, once the information is part of the smart layer, where it has been mapped to a standard nomenclature, indexed, made searchable, able to be queried, it is useable by services, applications, and/or agents, such as the health care agents shown.” [0062] “More specifically, if separate agents 2135 each determine substantially the same analysis or disposition using different levels of patient information from a single patient or from a multiple patients having similar clinical information relevant to the determination, then there may be a higher degree of confidence that the analysis or disposition is accurate, given the available patient information.”)
generating a scoring data set based on the plurality of attributes
([0106] “As described above in connection to FIG. 3A and patient information data store 2110 of FIG. 1C, the component pieces of patient record information may be logically stored together in a complete patient  
wherein the scoring data set includes at least one attribute that is excluded from the training data set ([0121] “In an embodiment, some of the information in the smart layer is de_identified (i.e. patient-identifying information is removed and in some cases, clinical values are altered so as to preclude or make it difficult to determine the identity of a particular patient) and stored as blind patient data.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to generate a training data set without reference to the index patient and generating a scoring data set with at least one attribute excluded from the training data set. The motivation for the combination of prior art elements is to generate personalized treatments or clinical decision support for patients using data models (See McNair, Abstract).

 Fogel teaches wherein at least one of the one or more guideline variables specifies a numerical value for a biometric reading, and wherein a value of the biometric reading for each of the patients in the subset of the plurality of patients matches a value of the biometric reading for the index patient ([0028] “…(1) independent variables comprising demographic data (e.g., age, gender, race) and clinical data (e.g., diagnoses, conditions, functional status, mental status, behavioral status, physiologic measures, medications, procedures, image analysis, physiologic measurements)…” [0007] “(4) forced match variables, wherein the forced match variables comprise one or more clinical or demographic items used to define a proper subset of the plurality of individuals, by requiring that every person in the subset exactly match the index patient on each of the forced match variables…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients and McNair’s techniques for generating data sets with Fogel’s techniques for determining a value for the biometric reading. The motivation for the combination of prior art elements is to help provide a personalized care plan tailored to the patient (See Fogel, Background).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 15, Frey discloses one or more computer processors ([0133] “The processing system 602 may be implemented using software, hardware, or a combination of both. By way of example, the processing system 602 may be implemented with one or more processors. A processor may be a general-purpose microprocessor, a microcontroller, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), a Programmable Logic Device (PLD), a controller, a state machine, gated logic, discrete hardware components, or any other suitable device that can perform calculations or other manipulations of information.”)
a memory containing a program which when executed by the one or more computer processors performs an operation ([0012] “In some embodiments, is a non-transitory computer-readable medium encoded with a computer program comprising instructions executable by a processor for: receiving, by a processor, data files, each of the files 
extracting a plurality of attributes from a plurality of electronic health records, wherein each electronic health record is associated with a patient in a plurality of patients ([0007] “In some embodiments, the method includes outputting, to an output device, the identified at least one intervention with an indication of a degree of effectiveness of the at least one intervention. In certain embodiments, the respective intervention annotated with the respective indicator of time is identified using a natural language processing technique. In some embodiments, in the step of identifying a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential record, a dynamic programming algorithm is used to obtain the cohort of similar sequential records.”)
training a patient similarity model based on the training data set ([0067] A processor may be used to process the annotated sequences in 
wherein the patient similarity model is specific to a first disorder, of a plurality of disorders ([0029] “…identify, by a processor, at least one cancer treatment that was most effective for the cohort.” [0030] “In some embodiments, the dynamic programming algorithm comprises,
0
H(/ - 1, j - 1) + w(a,, b,)match I mismatch
H(, j) = max \,\≤i≤m,\ < j≤n
HO - 1, j) + w{a,,-)deletion
H(, j - 1) + bj)insertion.” 
[0056] “Examples of illnesses or conditions for which such a method of applying the best treatment practices found for a similar cohort include cancers, autoimmune diseases, and neurodegenerative diseases.”
identifying a precision cohort of patients in the plurality of patients in the scoring data set that are similar to the index patient based on an electronic health record of the index patient and the similarity model ([0007] “In some embodiments, in the step of identifying a cohort of patients having similar sequential records by determining which of the other sequential records have a degree of similarity to the first sequential record, a dynamic programming algorithm is used to obtain the cohort of similar sequential records.” [0060] “ The Smith-Waterman algorithm is also an example of dynamic programming and has been used for performing local sequence alignment in order to determine similar regions between two nucleotide or protein sequences.” [0063] “According to some embodiments, as shown in FIG. 1 , a similarity matching method 10 may include accessing the electronic medical records (EMR) 20 of patients as stored on a non-transitory computer readable form, such as a computer hard-drive. This EMR may be systematic collection/database or log of electronic medical information about individual patients in digital format that can be shared across different health care settings i.e. accessed by different physicians at different healthcare facilities over a network (as shown in FIG. 3).”)
prior to generating similarity scores, identifying a subset of the plurality of patients by filtering the plurality of patients based on one or more guideline variables and without the use of the similarity model ([0055] “It has been discovered that identifying cohorts of patients 
subsequent to identifying the subset of the plurality of patients, generating similarity scores for the patients in the subset of the plurality of patients using the similarity model ([Claim 10] "...wherein the processor is configured to use a dynamic programming algorithm to obtain the cohort of similar sequential records." [0059] “In this algorithm, scores for aligned characters are specified by a similarity matrix, which is a matrix of scores which express the similarity between two data points. Higher scores are given to more-similar characters, and lower or negative scores for dissimilar characters.”)
determining at least one result statistic for each of a plurality of treatments given to patients in the precision cohort ([0075] “Statistical and a machine learning technique as implemented by one or many distributed computer processors may be used to rank the predictive utility of individual annotates at predicting the outcome of treating the patient's high blood pressure.”)

Note: In statistics, predictive utility or predictive validity, is the extent to which a score on a scale or test predicts scores on some criterion measure. If a correlation exists, then the observation is statistically significant.
selecting a first treatment of the plurality of treatments for the first disorder and the index patient based at least in part on the determined result statistics ([0020] “In some embodiments, disclosed is a method of identifying cancer treatments for a patient… each of the files representing an encounter between the patient and a respective health care intervention...” [0021] “In some embodiments, the method includes outputting, to an output device, the identified at least one intervention with an indication of a degree of effectiveness of the at least one intervention.” [0022] “In some embodiments, the most effective intervention is selected from the group consisting of: drug therapy, inpatient procedures, and outpatient procedures.”)

Frey does not explicitly disclose however McNair teaches identifying a first decision point in a first electronic health record of the plurality of electronic heath records ([0151] “For example, in some embodiments of method 4600, decision points in the course of care are identified….” [0152] “Method 4600 comprises at a step 4610, from a first sequence of past clinical events relating to a patient; determining a clinical event pattern associated with the patient. At a step 4620, from health record  
wherein the first decision point corresponds to a patient attending an appointment with a healthcare provider ([0154] “Variations of embodiments of method 4600 can provide identifying decision points (decision epochs or critical junctures) in care treatment….”)
extracting a treatment selected by the healthcare provider at the first decision point ([0055] “In some embodiments, including the practical example described above, system 2130 includes one or more agents 2135, which process patient information 2110 using parameters 2120 to determine goals, plans, patient actions, orders, patient conditions and recommended treatments, or invoke other agents, such as agent solvers, to perform these determinations. In a further example, system 2130 may receive patient data 2111 in the form of a natural language narrative, such as a physician's note, and invoke a data-extraction agent, from solvers library 2122, to extract discretized data from the note.”)
wherein the selected treatment comprises a decision to not change a current treatment plan ([0151] “For example, in some embodiments of method 4600, decision points in the course of care….recommendations provided for next actions to take or avoid.”)
generating a training data set based on the plurality of attributes without reference to an index patient ([0121] “In some embodiments, once the information is part of the smart layer, where it has been mapped or from a multiple patients having similar clinical information relevant to the determination, then there may be a higher degree of confidence that the analysis or disposition is accurate, given the available patient information.”)
generating a scoring data set based on the plurality of attributes
([0106] “As described above in connection to FIG. 3A and patient information data store 2110 of FIG. 1C, the component pieces of patient record information may be logically stored together in a complete patient record, or may be logically connected by reference pointers or addresses to one or more different patient records.” [0108] “Environment 3300 includes a plurality of clinical attributes/variables (“CV”) 3310 (including demographic attributes), which may represent a category or type of clinical information about a patient such as BP, Respiratory Rate, weight, blood glucose, sex, age, condition(s), diagnoses, patient attribute, demographic, or other type of clinical information.”)  
wherein the scoring data set includes at least one attribute that is excluded from the training data set ([0121] “In an embodiment, some of the information in the smart layer is de_identified (i.e. patient-identifying 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to generate a training data set without reference to the index patient and generating a scoring data set with at least one attribute excluded from the training data set. The motivation for the combination of prior art elements is to generate personalized treatments or clinical decision support for patients using data models (See McNair, Abstract).

Frey in view of McNair does not explicitly disclose however Fogel teaches wherein at least one of the one or more guideline variables specifies a numerical value for a biometric reading, and wherein a value of the biometric reading for each of the patients in the subset of the plurality of patients matches a value of the biometric reading for the index patient ([0028] “…(1) independent variables comprising demographic data (e.g., age, gender, race) and clinical data (e.g., diagnoses, conditions, functional status, mental status, behavioral status, physiologic measures, medications, procedures, image analysis, physiologic measurements)…” [0007] “(4) forced match variables, wherein one or more clinical or demographic items used to define a proper subset of the plurality of individuals, by requiring that every person in the subset exactly match the index patient on each of the forced match variables…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients and McNair’s techniques for generating data sets with Fogel’s techniques for determining a value for the biometric reading. The motivation for the combination of prior art elements is to help provide a personalized care plan tailored to the patient (See Fogel, Background).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
 Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.
 Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 6.
Claims 5, 7, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (WO2014052921A2) in view of McNair et al. (US20150193583A1), Fogel (US20170177822A1), and further in view of Friedlander et al. (US20090299766A1).
Regarding claim 5, Frey in view of McNair and Fogel does not explicitly disclose however Friedlander teaches wherein training the patient similarity model comprises processing the training data set using one or more clustering methods ([0067] “Feature map 400 is trained using unsupervised learning to produce low-dimensional representation of the training samples while preserving the topological properties of the input space. [0068] “Feature map 400 also includes cluster 1 406, cluster 2 408, cluster 3 410, and cluster 4 412. The clusters are the result of using feature map 400 to group individual patients based on the features. The clusters are self-grouped local estimates of all data or patients being analyzed based on competitive learning.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients, McNair’s techniques for generating data sets, and Fogel’s techniques for determining a value for the biometric reading with Friedlander’s techniques for performing clustering. The motivation for the combination of prior art elements is for optimizing medical treatment plans based on most similar cohorts (See Friedlander, Background).
Regarding claim 7, Frey discloses computing the at least one result statistic for each of the plurality of treatments based on the extracted one or more results variables for each patient in each of the one or more clusters ([0075] “Statistical and a machine learning technique as implemented by one or many distributed computer processors may be used to rank the predictive utility of individual annotates at predicting the outcome of treating the patient's high blood pressure.”)

Note: In statistics, predictive utility or predictive validity, is the extent to which a score on a scale or test predicts scores on some criterion measure. If a correlation exists, then the observation is statistically significant.

Frey in view of McNair and Fogel does not explicitly disclose however Friedlander teaches generating one or more clusters of patients in the precision cohort based on a respective treatment in the plurality of treatments that each patient received ([0009] “Treatment cohort records are clustered to form clustered treatment cohorts.” [0057] “The cohort or group receiving the drug would be the treatment cohort, and the group receiving the placebo would be the control cohort.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Frey’s techniques for identifying similar patients, McNair’s techniques for generating 
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.

Response to Arguments
Applicant’s arguments filed on 02 June 2021 have been considered, but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 11 to 12 that under Step 2A Prong 1 the present invention is not directed to a mental process since the claims are directed to a complex process for generating and using trained models to generate cohorts and drive treatment decisions. Applicant submits this is far more than a simple mental process. For example, a human cannot “generat[e] a training data set,” “generat[e] a scoring data set,” or “train a patient similarity model” in the mind. 



Applicant argues on the bottom of page 12 to 13 that the amended claims are eligible under Prong 2 of Step 2A because they “integrate” the alleged “judicial exception into a practical application of the exception.” For example, the amended claims enable the training and use of improved models that are better suited to drive treatment decisions. Applicant asserts that this is a concrete use and application that improves over existing techniques to do so. 

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges that the applicant presents a technological solution through the use of similarity models and training for a perceived problem. However, the problem being solved by the applicant is a non-technological problem in the area 

On page 13 the applicant argues that the claims satisfy Step 2B by claiming inventive steps that amount to significantly more than a patent upon an abstract idea. Applicant asserts that the claims recite specific, inventive, techniques for creation and use of specific trained models. The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea. 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the additional elements do not recite specific inventive techniques and were identified to be well-understood, routine, and conventional activity as set forth by Flook, 437 U.S. at 594, 198 USPQ2d at 199 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015), and Frey (WO2014052921A2). Furthermore, use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant’s arguments have been considered but are moot since they do not apply to newly cited reference.



Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Sharafoddini, A., Dubin, J. A., & Lee, J. (2017). Patient Similarity in Prediction Models Based on Health Data: A Scoping Review. JMIR medical informatics, 5(1), e7. https://doi.org/10.2196/medinform.6730.
This reference is relevant since it discloses a method to generate personalized predictions for patients based on their similarity to other patients.

Conclusion
                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626